NOTE: This disposition is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
THE COMPAK COMPAN1ES, LLC,
Plaintiff-Appellant, »
V.
JIMMIE L. JOHNSON, RON BOWEN,
PATPAK, INC., OLMARC PACKAGING COMPANY,
AND URBAN MINISTRIES, INC., -
Defendants,
AND _
BRUCE CARLSON, DUOTECH HOLDINGS, INC.,
AND DUOTECH PACKAGING, LLC,
Defendants-Cr0ss Appellants.
2011-1457, -1483
Appea1s from the United States District C0urt for the
N0rthern District of I1lin0is in case n0. 03-CV-7427,
Seni0r Judge J0hn F. Grady.
ON MOTION
Bef0re O'MALLEY, Circuit Judge.

CoMPAK co v. JoHNsoN 2
0 R D E R
The parties jointly move to transfer these appeals to
the United States Court of Appeals for the Seventh Cir-
cuit.
ln its original complaint, Compak Companies, Inc. in-
cluded, inter alia, a count of patent infringement. On
June 1, 2009, the district court granted the defendants'
motion for summary judgment on the patent infringement
count Compak then amended its complaint and did not
withdraw the patent infringement count. Instead, Com-
pak noted in the amended complaint that "[t]he court
granted partial summary judgment in favor of DuoTech
Defendants with respect to which TCC reserves all rights,
and to which no response is required."
Despite the parties' contentions to the contrary, the
Federal Circuit is the proper court of appeals for this case.
This court's jurisdiction depends on whether the plaintiffs
complaint establishes that either the federal patent law
creates the cause of action or the plaintiffs right to relief
necessarily depends on resolution of a substantial ques-
tion of federal patent law. See Christianson, u. Colt Indus.
Operating Corp., 486 U.S. 80(), 822-24 (1988); C'hamber-
lain Group u. Skylink Tech., Inc., 381 F.3d 1178, 1189
(Fed. Cir. 2004).
In Chamberlain, we explained that we have jurisdic-
tion even if the complaint is amended to withdraw the
patent claims, if the district court's rulings on the patent
claim altered the legal status of the parties with respect
to those patent claims, Icl. at 1188-89. Here the district
court's grant of summary judgment acted as an adjudica-
tion regarding the patent c1aim, and in any event it does
not appear based upon the papers submitted that the
plaintiff attempted to withdraw the patent infringement
count. Therefore, transfer is not appropriate
\m
Accordingly,

3 COM_PAK CO V. JOHNSON
lT lS ORDERED THATZ
The motion is denied. Compak’s brief is due within 30
days of the date of filing of this order.
FoR THE CoURT
SEP 3 0  /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: George J. Spathis, Esq. us con F||_E|)
MarSha11J. Burn;, ESq. ' ins »='§'t§§AiPr§Ettif°R
320 sav 30 2011
.lAN HDRBALY
CLERli